UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6968



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CLARENCE EDWARD HOGES, II, a/k/a Junior Trent,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CR-97-7, CA-00-514-7)


Submitted:   September 14, 2000       Decided:   September 21, 2000


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clarence Edward Hoges, II, Appellant Pro Se. Donald Ray Wolthuis,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Clarence Hoges seeks to appeal the district court’s order de-

nying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).

We have reviewed the record and the district court’s opinion and

find no reversible error.    Accordingly, we deny a certificate of

appealability and dismiss the appeal substantially on the reasoning

of the district court.*   See United States v. Hoges, Nos. CR-97-7;

CA-00-514-7 (W.D. Va. June 26, 2000).   We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                         DISMISSED




     *
      Although the district court stated that judgment was entered
on July 18, 1997, judgment actually was entered on December 23,
1997. Any error was harmless because the district court’s conclu-
sion that the § 2255 motion was untimely is correct even based on
the later date.


                                 2